EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Boshnick on 12/22/2021.

The application has been amended as follows: 
Amend claim 1 as follows:
Claim 1. (Currently Amended) A susceptor for placing a wafer thereon within an epitaxial growth device, wherein
	a counterbore part for placing the wafer thereon is formed on a front surface of the susceptor,
	the susceptor has a susceptor main body[[,]] and a plate-shaped member placed on a recessed part, the recessed part having a bottom surface and provided in a central part of a front surface of the susceptor main body,
	a bottom surface of the counterbore part is constituted of a front surface of the plate-shaped member, and a part of the front surface of the susceptor main body, located around the recessed part,
	the susceptor main body is provided with penetration holes, for lift pins that support a back surface of the plate-shaped member, and ascend and descend the plate-shaped member, to be 
	when the wafer is being placed on the counterbore part and when the wafer is carried out of the counterbore part, the front surface of the plate-shaped member ascended by the lift pins acts as a supporting surface for supporting at least a central part of a back surface of the wafer by surface contact, and
	a separation space diagonally extending between an inclined outermost edge of the plate-shaped member and an inclined inner surface of the susceptor main body, in a direction toward a central axis of the susceptor main body, in a lowermost position of the plate-shaped member on the susceptor main body, the central axis extending in a direction along an ascending and descending direction of the lift pins.
Amend claim 3 as follows:
Claim 3. (Currently Amended) A susceptor for placing a wafer thereon within an epitaxial growth device, the susceptor comprising: 
	a counterbore part for placing the wafer thereon formed on a front surface of the susceptor,
	a susceptor main body;
a recessed part having a bottom surface and provided in a central part of a front surface of the susceptor main body and having a stepped part; and
a plate-shaped member placed on the recessed part and having a first part with a first radius r1, and a second part with a second radius r2 that is larger than r1 on the first part, wherein:
	a bottom surface of the counterbore part is constituted of a front surface of the plate-shaped member, and a part of the front surface of the susceptor main body, located around the recessed part,
	the susceptor main body is provided with penetration holes, for lift pins that support a back 
	when the wafer is being placed on the counterbore part and when the wafer is carried out of the counterbore part, the front surface of the plate-shaped member ascended by the lift pins acts as a supporting surface for supporting at least a central part of a back surface of the wafer by surface contact,
	a first separation space corresponding to the first part and a second separation space corresponding to the second part, each separation space located between the plate-shaped member and the susceptor main body and and each separation space extends toward a central axis of the susceptor main body, such that the first separation space extends closer to the central axis than the second separation space extends, 
	the stepped part supports a periphery of the second part.

Amend claim 10 as follows:
Claim 10. (Currently Amended) The susceptor according to claim 1, wherein the periphery of the plate-shaped member has a vertical surface that extends from the front surface of the plate-shaped memberto the inclined outermost edge.


Reasons for Allowance
Claim 1, 3-5, and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The declaration under 37 CFR 1.132 filed 2/18/2021 was persuasive in demonstrating that the prior art of record Imai (JP H11-163102) in view of Ito (US 2009/0272323) and Pickering (US 5584936) did not recognize or render obvious the separation space being inclined (embodiments of Fig 3A-4B) or having the stepped configuration (embodiment of Fig 5A-B). Applicant’s arguments (reply filed 09/23/2021, hereinafter reply) regarding the new combination of Imai in view of Iriguchi (JP 2006-124758) have been found persuasive. As applicant argues (reply p8), Iriguchi has pin holes 212 on the plate shaped member so that the lift pins pass through the plate to lift the wafer rather than using the plate to lift the wafer as is done in the instant invention and as required by claims 1 and 3 of the instant application and as is done in Imai. This renders the plate 21 of Iriguchi similar to a bottom portion of the base 21 of Imai. The portions 21 and 22 of Iriguchi which together form the holder 2 are structurally similar to the base 21 of Imai but the holder 2 of Iriguchi is formed of two parts instead of one as in Imai. As applicant argues (reply p8 and 10 and declaration filed 09/23/2021 page 2), this separation space of Iriguchi is included to allow gas to flow from the backside of the wafer. This is different from Imai in which the entire back of the wafer contacts the susceptor or lift plate and gas does not contact the lower surface of the wafer. Additionally, the arguments have been persuasive in presenting that the plate 21 of Iriguchi is not analogous to the lifting plate (20 Fig 6) of Imai.  Further, applicant persuasively argues (reply p10-11 and declaration filed 09/23/2021 page 2-3) that Iriguchi teaches the 
The remaining claims are allowable for their dependency from an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716